The Chancellor.
The demurrer presents for decision in this case, the sole question, whether lands acquired after the execution of a will, will pass by a devise in the residuary clause of that will, I take it to be well settled, that they will not. The devise is in the nature of a conveyance, and it can affect no lands purchased after the will is executed. This is clearly the rule of the English law, and in most of the states, except where a change is made by statute: 3 John. Chan. 310; 4 Kent's Com. 510; 9 John. 312; 6 Mass. 149; 11 Modern, 121; 1 Salk. 237; Saxton, 229.
The demurrer must, therefore, be overruled with costs.
Order accordingly.